In a proceeding, inter alia, pursuant to CPLR article 78 to review a determination of the Acting Commissioner of the New York State Division of Human Rights dated April 30, 2004, which remitted the complaint for a rehearing to complete the record, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Harkavy, J.), dated December 2, 2004, which granted the respondent’s motion to dismiss, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The proceeding to review a nonfinal administrative determination, remitting the complaint for a rehearing to complete the record, was properly dismissed as premature (see Executive Law § 298; CPLR 7801; Matter of National Westminster Bank USA v Rosa, 201 AD2d 314 [1994]; Matter of City of Albany v New York State Div. of Human Rights, 157 AD2d 1008, 1008-1009 [1990]). Miller, J.E, Adams, Skelos and Covello, JJ., concur.